Case 4:21-cv-10163-SDD-APP ECF No. 16, PageID.939 Filed 01/27/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

AXLE OF DEARBORN, INC., D.B.A.              Case No. 21-cv-10163
DETROIT AXLE, a Michigan corporation;       Hon. Stephanie Dawkins Davis
DETROIT AXLE, INC., a Michigan corporation;
and DETROIT AXLE QSSS, INC., a Michigan
corporation,

                Plaintiffs,

v.

DETROIT IT, LLC, a Michigan limited
liability company and ERIC GRUNDLEHNER,
an individual,

                Defendants.


 NOTICE OF COMPLIANCE WITH ORDER REGARDING PLAINTIFFS’
 EX PARTE MOTION FOR TEMPORARY RESTRAINING ORDER AND
                PRELIMINARY INJUNCTION

          Plaintiffs Axle of Dearborn, Inc. d.b.a. Detroit Axle, Detroit Axle, Inc., and

Detroit Axle QSSS, Inc. (collectively, “Detroit Axle” or “Plaintiffs”), through their

attorneys, Jaffe, Raitt, Heuer & Weiss, P.C., submit this Notice of Compliance with

Order Regarding Plaintiffs’ Ex Parte Motion For Entry of Temporary Restraining

Order and Preliminary Injunction, and states:

          1.    On January 27, 2020, at 10:23 a.m., the Court issued its Order

Regarding Plaintiffs’ Ex Parte Motion For Entry of Temporary Restraining Order

and Preliminary Injunction (the “Order”). ECF No. 12, PageID.697-704




5117411
Case 4:21-cv-10163-SDD-APP ECF No. 16, PageID.940 Filed 01/27/21 Page 2 of 2




          2.   Pursuant to the Court’s Order, Detroit Axle’s counsel immediately,

upon receiving the Court’s Order, at 10:53 a.m., contacted Defendants’ counsel and

served Defendants with Detroit Axle’s Motion for Temporary Restraining Order and

Preliminary Injunction and all exhibits. Exhibit A.

          3.   Detroit Axle shall further comply with the Court’s Order to “notify the

court of the parties’ earliest availability to participate in a telephonic status

conference with the court” once it receives Defendants’ availability. ECF No. 12,

PageID.704.

                                        By:    /s/Jonathan H. Schwartz
                                               Jonathan H. Schwartz (P70819)
                                               Mark L. Kowalsky (P35573)
                                               Jonathan E. Sriro (P52100)
                                               Benjamin M. Low (P82834)
                                               Jaffe Raitt Heuer & Weiss,PC
                                               Attorneys for Plaintiffs
                                               27777 Franklin Road, Suite 2500
                                               Southfield, MI 48034
                                               248.351.3000
                                               jschwartz@jaffelaw.com
                                               mkowalsky@jaffelaw.com
                                               jsririo@jaffelaw.com
                                               benlow@jaffelaw.com




                                           2
5117411
